Citation Nr: 1047871	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  05-14 480A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for partial 
paralysis of the right sciatic nerve due to a gunshot wound.

2.  Entitlement to a rating in excess of 30 percent for residuals 
of a gunshot wound to the right thigh with loss of muscle tissue 
and weakness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel




INTRODUCTION

The appellant served on active duty from June 1964 to May 1966.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the RO in Chicago, 
Illinois, which granted an increased rating of 40 percent for 
partial paralysis of the right sciatic nerve and continued a 30 
percent rating for residuals of a gunshot wound to the right 
thigh.  


FINDINGS OF FACT

1.  The elective site of right thigh amputation would be the 
middle third of this extremity.

2.  The rating for an amputation of the middle third of the thigh 
is 60 percent.

3.  The Veteran's combined rating for the right sciatic nerve 
partial paralysis, right thigh gunshot wound residuals, and right 
knee arthritis is 60 percent.  

4.  The schedular ratings for the Veteran's right sciatic nerve 
partial paralysis and right thigh gunshot wound residuals are 
adequate.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 40 percent for 
partial paralysis of the right sciatic nerve due to a gunshot 
wound are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.68, 4.124a, Diagnostic Code (DC) 8520 (2010).

2.  The criteria for an evaluation greater than 30 percent for 
residuals of a right thigh gunshot wound with loss of muscle 
tissue and weakness are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.68, 4.124a, DC 8520 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the issues on appeal.  The Veteran must not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the appellant's claims for increased ratings.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2010).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Prior to initial adjudication of the Veteran's increased rating 
claim, a letter dated in January 2003 fully satisfied the duty to 
notify provisions elements two and three, as set forth in 
Quartuccio.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  The Court held that to satisfy the first 
Quartuccio element for an increased-compensation claim, section 
5103(a) compliant notice must meet a four part test laid out in 
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  The U.S. Court 
of Appeals for the Federal Circuit (Federal Circuit) overruled 
Vazquez-Flores in part, striking claimant-tailored and "daily 
life" notice elements.  Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009).  Recently, the Court issued an opinion 
incorporating those surviving portions of the first Vazquez-
Flores decision, namely that VA must notify the claimant that, 1) 
to substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability, 2) a disability rating 
will be determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature of 
the symptoms of the condition for which disability compensation 
is being sought, their severity and duration, and their impact 
upon employment, and 3) provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, and must also notify the claimant that to 
substantiate such a claim the claimant should provide or ask the 
Secretary to obtain medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment.  Vazquez-
Flores v. Shinseki, 24 Vet.App. 94, 107 (2010) (Vazquez-Flores 
III).

The January 2003 letter provided notice of the first and third 
components of Vazquez-Flores notice, the impact on employment, by 
requesting that the Veteran provide evidence of how his 
disability had worsened and give his employer a VA Form entitled 
"Request for Employment Information."  The file reflects that 
the Veteran had last been employed in 2001, more than one year 
prior to filing the instant claim.  The RO provided Vazquez-
Flores III-compliant VCAA notice as to the ratings schedule and 
its application in May 2009.  

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the 
Court held that, upon receipt of an application for a service 
connection claim, VA is required to review the evidence presented 
with the claim and to provide the claimant with notice of what 
evidence not previously provided will help substantiate his/her 
claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Specifically, VA must notify the claimant of what is required to 
establish service connection and that a disability rating and 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

Here, the May 2009 letter informed the Veteran of the nature in 
which disability ratings are assigned.  Although this 
correspondence did not notify the Veteran of the criteria used to 
assign an effective date-nor did any other document issued to 
him during the current appeal, such deficiency is deemed not 
prejudicial to him in light of the denial of his increased rating 
claims as adjudicated herein.  

Although this letter was not sent prior to initial adjudication 
of the Veteran's claim, this too was not prejudicial to him, 
because he was subsequently provided adequate notice in May 2009 
and was given more than a month to respond with additional 
argument and evidence and because his increased rating claims 
were readjudicated and an additional supplemental statement of 
the case (SSOC) was provided to him in July 2009.  See Prickett 
v. Nicholson, 20 Vet. App. 370 (2006).  

Accordingly, the Board finds that the requirements of Vazquez-
Flores III are met.  The Board, therefore, finds that the 
requirements of Quartuccio are also met and that the VA has 
discharged its duty to notify.  See Quartuccio, supra.  

VA's duty to assist has been satisfied.  The Veteran's service 
treatment records and VA medical records are in the file.  At no 
time has he referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2010).

The RO provided an adequate examination in January 2003.  The 
examiner did not provide an evaluation of the right hip range of 
motion, part of the criteria for rating the disability.  In spite 
of this error, the RO has assigned the maximum schedular rating 
for the disabilities, as will be discussed below.  The January 
2003 VA examination did describe the effect of the Veteran's 
disabilities on his employment, thereby allowing for 
consideration of extraschedular referral.  Sufficient 
comprehensive findings were provided thereby facilitating the 
proper application of the rating criteria.  There is no objective 
evidence indicating that there has been a material change in the 
severity of the service-connected disabilities adjudicated herein 
since he was last examined.  38 C.F.R. § 3.327(a).  The duty to 
assist does not require that a claim be remanded solely because 
of the passage of time since an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95.  The January 2003 VA 
examination report is thorough and supported by VA outpatient 
treatment records.  The examination in this case is adequate upon 
which to base a decision.

With no indication of failure of VA to provide additional notice 
or assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Newhouse v. 
Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

Increased Ratings

The Veteran contends that he is entitled to a rating in excess of 
40 percent for his right sciatic nerve partial paralysis and in 
excess of 30 percent for right thigh gunshot wound residuals.  
For the reasons that follow, the Board concludes that increased 
ratings for these service-connected disabilities are not 
warranted.

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2010); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes 
identify the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  However, the evaluation of the same disability 
under various diagnoses, known as pyramiding, is to be avoided.  
38 C.F.R. § 4.14 (2010). 

The Veteran's right sciatic nerve partial paralysis is rated as 
40 percent disabling under DC 8520.  See 38 C.F.R. § 4.124a 
(2010).  His right thigh gunshot wound residuals is rated as 30 
percent disabling under DC 5315-5313, which denotes injury to 
Muscle Groups XIII and XV.  See 38 C.F.R. § 4.73 (2010).  

The combined rating for disabilities of an extremity shall not 
exceed the rating for the amputation at the elective level, were 
amputation to be performed.  38 C.F.R. § 4.68 (2010).  Amputation 
of the thigh may warrant a disability rating ranging from 60 to 
90 percent, depending on how extensive the amputation is and the 
where the amputation occurs on the thigh.  38 C.F.R. § 4.71a, DCs 
5160 to 5162.  Amputation of the thigh, upper third, one third of 
the distance from the perineum to the knee joint, warrants an 80 
percent rating.  38 C.F.R. § 4.71a, DC 5161.  Amputation of the 
middle or lower thirds warrants a 60 percent rating.  38 C.F.R. 
§ 4.71a, DC 5162.  

The Board finds that the amputation site, were one to be 
performed, would be in the middle third.  When the Veteran first 
filed for service connection, he underwent a VA examination in 
February 1967.  The examiner noted that the Veteran had a large, 
depressed scar of the medial aspect of the thigh, beginning at 
the junction of the upper and middle thirds, and extending down 
toward the knee.  The thigh was slightly atrophied in the upper 
third compared to the left thigh, with 19 inches circumference 
versus 20 inches in the left.  The right thigh measured 14 inches 
in circumference in the middle portion, while the left measured 
17.5 inches.  Atrophy of the adductors was noted in the middle 
portion with almost no muscle tissue at all in the mid-part of 
the right thigh.  The lower thigh measured 12.5 inches on the 
right and 13.5 inches on the left.  The examiner also noted a 
posterior aspect scar near the middle third, which was depressed 
with some loss of muscle tissue.  

In addition, the Veteran underwent a VA examination in January 
2003 in connection with the instant claim for an increased 
rating.  The Veteran complained of pain, swelling, weakness and 
persistent numbness.  The Veteran was noted to have a right thigh 
circumference of 35 cm. at 10 cm. above the knee and 42.5 cm. in 
the left thigh at the same height.  The remainder of the 
examination did not provide additional evidence relevant to this 
analysis.  

In light of the foregoing, the Board finds that the original 
gunshot wound location was in the middle third of the right thigh 
and that the upper portion of the thigh remains intact.  The 
Board finds that the amputation site, were one performed, would 
be in the middle third of the right thigh.  Under DC 5162, the 
rating for an amputation at that site in 60 percent.  

Presently, the Veteran is rated for right sciatic nerve partial 
paralysis, 40 percent disabling, and residuals of gunshot wound 
of the right thigh, 30 percent disabling.  The Veteran was also 
awarded service connection for arthritis of the right knee with a 
10 percent rating in the March 2003 rating decision.  The Veteran 
would receive a 60 percent combined disability rating for just 
these disabilities.  See 38 C.F.R. § 4.25 (2010).

Thus, the Veteran receives a combined 60 percent rating for his 
right thigh and right lower extremity disabilities.  The 
amputation site for the gunshot wound residuals would be mid-
thigh.  The rating for that amputation site is 60 percent.  A 
schedular disability rating may not exceed the amputation rating, 
were one to be performed.  Thus, the Board concludes that the 
Veteran is presently in receipt of the schedular maximum for 
disabilities related to the right thigh gunshot wound residuals 
and right sciatic nerve partial paralysis.  Further consideration 
of the ratings schedule is not warranted.  

It should also be noted, however, that, when evaluating 
disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 
allows for consideration of functional loss due to pain and 
weakness causing additional disability beyond that reflected on 
range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that consideration 
also be given to weakened movement, excess fatigability and 
incoordination.  The maximum allowable combined rating has been 
assigned under the amputation rule.  Additional symptomatology, 
to include pain and weakness, cannot be used to evade the 
limitations of the amputation rule.  The DeLuca factors cannot 
result in a higher rating.

Additionally, the Board has considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet.App. 111, 115 (2008).  Initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Under 
the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptoms, then the 
claimant's disability picture is contemplated by the rating 
schedule.  Thus, the assigned schedular evaluation is adequate, 
and no referral is required.  See VAOPGCPREC 6-96; see also 
Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding 
that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate is required for 
extraschedular consideration referral).  

In the present case, the schedular ratings for the Veteran's 
right thigh gunshot wound residuals and right sciatic nerve 
partial paralysis disabilities are not inadequate.  The Veteran 
complained of difficulty standing for prolonged periods, 
weakness, numbness, pain, fatiguability in the gunshot wound site 
and extending down his right leg.  These are the criteria for the 
schedular rating and the DeLuca criteria, as discussed above.  It 
does not appear that the Veteran has an "exceptional or 
unusual" disability.  Rather, he merely disagrees with the 
assigned evaluations for his level of impairment.  In other 
words, he does not have any symptoms from either of these 
service-connected disorders that are unusual or are different 
from those contemplated by the schedular criteria.  The available 
schedular evaluations for these service-connected disabilities 
are adequate.  Referral for extraschedular consideration is not 
warranted.  See VAOPGCPREC 6-96.  Further inquiry into 
extraschedular consideration is moot.  See Thun, supra.  

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with 
the facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has 
considered the possibility of staged ratings but concludes, 
however, that the maximum allowable rating under the amputation 
rule has been in effect throughout the period on appeal.  
Accordingly, staged ratings are inapplicable.  See id.  

As such, the Board finds that the preponderance of the evidence 
is against the Veteran's increased rating claims.  Consequently, 
the benefit-of-the-doubt rule does not apply, and these claims 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a rating in excess of 40 percent for partial 
paralysis of the right sciatic nerve due to a gunshot wound is 
denied.

Entitlement to a rating in excess of 30 percent for residuals of 
a gunshot wound to the right thigh with loss of muscle tissue and 
weakness is denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


